       Case 2:19-cv-01723-DLR Document 17 Filed 10/06/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   David Mark Buot,                                    No. CV-19-01723-PHX-DLR
10                  Petitioner,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Respondents.
14
15
16          Before the Court is Petitioner David Mark Buot’s Petition for Writ of Habeas

17   Corpus (Doc. 1) and United States Magistrate Judge Camille D. Bible’s Report and
18   Recommendation (“R&R”) (Doc. 16). The R&R recommends that the Court deny the

19   petition. The Magistrate Judge advised the parties that they had fourteen days to file

20   objections to the R&R and that failure to file timely objections could be considered a
21   waiver of the right to obtain review of the R&R. See United States v. Reyna-Tapia, 328
22   F.3d 1114, 1121 (9th Cir. 2003). Neither party filed objections, which relieves the Court

23   of its obligation to review the R&R. See Reyna-Tapia, 328 F.3d at 1121; Thomas v. Arn,

24   474 U.S. 140, 149 (1985) (“[Section 636(b)(1)] does not . . . require any review at all . . .

25   of any issue that is not the subject of an objection.”); Fed. R. Civ. P. 72(b)(3) (“The district

26   judge must determine de novo any part of the magistrate judge’s disposition that has been
27   properly objected to.”). The Court has nonetheless reviewed the R&R and finds that it is
28   well-taken. The Court will accept the R&R in its entirety. See 28 U.S.C. § 636(b)(1)
       Case 2:19-cv-01723-DLR Document 17 Filed 10/06/20 Page 2 of 2



 1   (stating that the district court “may accept, reject, or modify, in whole or in part, the
 2   findings or recommendations made by the magistrate”); Fed. R. Civ. P. 72(b)(3) (“The
 3   district judge may accept, reject, or modify the recommended disposition; receive further
 4   evidence; or return the matter to the magistrate judge with instructions.”).
 5          IT IS ORDERED that Magistrate Judge Bible’s R&R (Doc. 16) is ACCEPTED.
 6   Petitioner’s Petition for Writ of Habeas Corpus (Doc. 1) is DENIED. A Certificate of
 7   Appealability is DENIED because Petitioner has not made a substantial showing of the
 8   denial of a constitutional right. The Clerk is directed to terminate this case.
 9          Dated this 5th day of October, 2020.
10
11
12
13
                                                    Douglas L. Rayes
14                                                  United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
